                                                                                         PS

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



CURTIS WARD,
                                                                STRICT or

               Plaintiff,

       -V-                                                     18-CV-6821L
                                                               ORDER
 FORTUNE         SOCIETY        OSBORNE
ASSOCIATION, etal..

               Defendants.



      Pro se Plaintiff, Curtis Ward, is a prisoner confined at the Attica Correctional

Facility. He filed a Complaint asserting claims under 42 U.S.C. § 1983, Docket Item 1,
but did not pay the filing fee and did not submit a properly supported application to
proceed in forma pauperis (that is, as someone who should have the prepayment of the
ordinary filing fee waived because he cannot afford it).

      As set forth below, the Clerk of Court shall administratively terminate this action.

If Plaintiff wishes to reopen this case, he must notify the Court in writing within 30 days

of the date of this Order and must include either (1) a properly supported motion to

proceed in forma pauperis along with the required certification of Plaintiffs inmate trust

fund account (or institutional equivalent) and authorization form, or (2) the $350.00 filing
fee and the $50.00 administrative fee ($400.00 total).
                                            DISCUSSION



       A party commencing a civil action in this Court ordinarily must pay a $350.00filing

fee as well as a $50.00 administrative fee.^ See 28 U.S.C. § 1914; Judicial Conference

Schedule of Fees, District Court Miscellaneous Fee Schedule;^ Western District of New

York, District Court Schedule of Fees.^ If a "prisoner" (as defined in 28 U.S.C. § 1915(h))

wishes to commence a civil action, the prisoner must either (1) pay those fees or (2)

obtain permission to proceed in forma pauperis, under 28 U.S.C. § 1915.

I.     REQUIREMENTS FOR IN FORMA PAUPERIS APPLICATION

       The Prison Litigation Reform Act of 1995, Pub. L. No. 104-134, 110 Stat. 1321

(April 26,1996), which amended 28 U.S.C. § 1915, established certain requirements that
a prisoner must meet in order to proceed in forma pauperis. Those requirements are
summarized below.



       A.      Supporting Affidavit or Affirmation
       Under 28 U.S.C. § 1915(a)(1), a prisoner seeking to bring a civil action in forma

pauperis must submit an affidavit or affirmation detailing the prisoner's assets and
liabilities and swearing under oath that the prisoner is unable to pay the $350.00 filing
fee. A motion to proceed in forma pauperis should be supported by such an affidavit or


^Effective May 1, 2013, the Judicial Conference of the United States added an administrative fee of$50.00
to the cost offiling a civil lawsuit in district court. See September 2012 Report ofthe Proceedings ofthe
Judicial Conferenceofthe United States, available at http://www.uscourts.gov/about-federal-courts/reports-
proceedings-judicial-conference-us. But this additional administrative fee does not apply to prisoners who
are granted permission to proceed in forma pauperis. See generally Id.
2Available at http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.
3Available at http://www.nywd.uscourts.gov/fee-schedule.
affirmation filed at the same time as the complaint. The United States District Court for

the Western District of New York has made available a form motion to proceed in forma

pauperis with supporting affirmation^ that is designed to help pro se litigants (such as the
Plaintiff here) comply with 28 U.S.C. § 1915(a)(1).


       B.      Certification of Inmate Trust Fund Account

       Under 28 U.S.C. § 1915(a)(2), a prisoner seeking to proceed in forma pauperis

also must submit a certified copy of the prisoner's inmate trust fund account statement

(or an institutional equivalent) for the six months immediately before the prisoner's
complaint was filed. The prisoner must obtain this certified account statement from the
appropriate official at each correctional facility where the prisoner was confined during
that six-month period. See 28 U.S.C. § 1915(a)(2). Alternatively, the prisoner may have
prison officials complete and sign the "Prison Certification Section" of the court's form
motion referred to above. See supra note 4. In the "Prison Certification Section," prison

officials provide the information in the prisoner's trust fund account statement required by
28 U.S.C. § 1915(a)(2).


       0.      Authorization Form

       Aprisoner seeking to proceed in forma pauperis also is required tosubmit a signed
authorization form,® permitting the institution in which the prisoner is confined to pay-
over time, if necessary—the $350.00 filing fee from the prisoner's trustfund account (or



4 The court has ordered that a form motion to proceed in forma pauperis with supporting affirmation be
mailed tothe plaintiff. The form also isavailable at http;//www.nywd.uscourts.gov/pro-se-forms.
5The Courthas ordered that an authorization form be mailed to the plaintiff. The form also is available at
http://www.nywd.uscourts.gov/pro-se-forms.
institutional equivalent). See 28 U.S.C. § 1915(b)(1)-(4). In other words, even if the

prisoner is granted in forma pauperis status, the prisoner must pay the full $350.00 filing

fee in installments. See 28 U.S.C. § 1915(b)(1)-(2). The initial payment will be 20% of

the average monthly deposits to the prisoner's account or 20% of the average monthly

balance in the prisoner's account forthe six-month period immediately preceding the filing

ofthe complaint, whichever is greater. See 28 U.S.C. § 1915(b)(1). Foreach month after

that, as long as the amount in the prisoner's account exceeds $10.00, the agency having

custody ofthe prisoner will deduct from the prisoner's account and forward to the Clerk
of Court an installment payment equal to 20% of the preceding month's income that was

credited to the prisoner's account.             See 28 U.S.C. § 1915(b)(2). Those payments

continue until the $350.00 fee is paid in full. Id.


II.     ADMINISTRATIVE TERMINATION OF THIS ACTION

        Here, Plaintiff did not pay the $350.00 filing fee or the $50.00 administrative fee

that ordinarily is required to commence a civil action. Nor did he submit (1) a certification

of his inmate trust fund account, see 28 U.S.C. § 1915(a)(1)-(2), (2) or an authorization

form, see 28 U.S.C. § 1915(b). Therefore, the Clerk of Court shall administratively
terminate this action® without filing the Complaint or assessing a filing fee, as ordered

below. As also ordered below. Plaintiff is granted leave to reopen this action no later than

thirty days from the date of this Order.




®Such an administrative termination is not a "dismissal" for purposes of the statute of limitations. Therefore,
if the case is reopened under the terms ofthis order, it is not subject to the statuteoflimitations time baras
long as it originally was timely filed. See Houston v. Lack, 487 U.S. 266 (1988) (prisoner mailbox rule);
McDowell V. Del. State Police, 88 F.3d 188,191 (3d Cir. 1996); see also Williams-Guice v. Bd ofEduc., 45
F.3d161,163 (7th Cir. 1995).
III.   DEFERMENT        OF     SCREENING        UNDER       28 UNITED      STATES       CODE
       SECTIONS 1915(E)(2) & 1915A

       The court is required to screen civil actions filed by prisoners and dismiss them if

they: (1) are frivolous or malicious; (2) fail to state a claim upon which relief may be

granted; or (3) seek monetary relief against a defendant who is immune from such relief.
See 28 U.S.C. § 1915(e)(2); 28 U.8.0. § 1915A; 42 U.S.C. § 1997e(c) (dismissal of

prisoner actions brought with respect to prison conditions). Because Plaintiff did not
properly commence this action, this Court will defer the mandatory screening process
until this case is reopened—if, in fact, it is reopened. If this action is reopened and then

dismissed, installment payments of the filing fee under 28 U.S.C. § 1915 will not be

suspended, and the prisoner will not be permitted to obtain a refund of the filing fee or
any part of it that already has been paid.

       Additionally, if a prisoner has, on three or more prior occasionswhile incarcerated,
brought in federal court an action or appeal that was dismissed because it was frivolous
or malicious or because itfailed to state a claim upon which relief may be granted, he will

not be permitted to bring another action in forma pauperis unless he is "under imminent
danger of serious physical injury." See 28 U.S.C. § 1915(g).

                                           ORDER



       IT IS HEREBY ORDERED that the Clerk of Court shall administratively terminate

this action without filing the Complaint or assessing a filing fee; and it is further

       ORDERED that the Clerk of Court is directed to send to Plaintiff a form motion to

proceed in forma pauperis with supporting affirmation, prison certification, and
authorization form; and it is further
       ORDERED that if Plaintiff wishes to reopen this action, he shall so notify this Court,

in writing, no later than thirty days from the date of this Order. This writing must include

either: (1) a properly supported motion to proceed in forma pauperis along with the

required certification of Plaintiffs inmate trust fund account (or the institutional

equivalent) and a signed authorization form, or (2) the $350.00 filing fee and the $50.00
administrative fee ($400.00 total); and it is further

        ORDERED that upon Plaintiffs submission of either (1) a motion to proceed In

forma pauperisalong with the required certification of Plaintiffs inmate trustfund account
and authorization form, or (2) the $350.00 filing fee and the $50.00 administrative fee

($400.00 total), the Clerk of Court shall reopen this case.

        SO ORDERED.



                                                             David G. Larimer
                                                        United States District Judge




DATEI                                2019
              Rochest
